The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	This action is responsive to the Application filed on 9/14/2021, which is a continuation of application 16443066, which was filed on 6/17/2019 and now abandoned; Application 16443066 is a continuation of the application 15008156, which was filed on 1/27/2016 and now US Patent 10324601; Application 15008156 is a continuation of the application 14110705, which was filed on 10/08/2013 and now US Patent 9280272.  Claim 1 is pending in this application.  A filing date of 09/14/2021 is acknowledged.  The sought benefit of INDIA application No. 1287/CHE/2011 (which was filed on 04/12/2011), is acknowledged.   A national stage entry of PCT/US12/32941 is acknowledged.  International filling data of 04/10/2012 is acknowledged.  Claim 1 is independent claim.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/9/2022 were filed after the mailing date of the application on 9/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  All references considered except where lined through.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in INDIA Application No. 1287/CHE/2011, filed on 4/12/2011.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10324601. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in patent 10324601.  In claim 1 of patent 10324601, there are at least additional features of "outputting a visual indicator…and an appearance…having a field of view that corresponds to the appearance of the visual indicator; identifying a plurality of features within the overhead representation of the area that are also within the first-person perspective view of the area, each of the plurality of identified features associated with map data describing a location of the feature and other attribute information of the feature; and projecting the plurality of identified features onto the overhead representation, wherein projecting the plurality of identified features comprises marking the plurality of identified features in the overhead representation in a manner that visibly distinguishes the plurality of identified features from one or more additional features within the overhead representation of the area, wherein the one or more additional features are not within the first-person perspective view of the area”, which are not present in instant claim 1.  For example, “an interactive control” in claim 1 of application 17474790 is not differ from “the visual indicator having apposition, a directional orientation, and an appearance” in claim 1 of patent 10324601.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doran Geise et al (US Publication 20090076719 A1, hereinafter Geise), in view of Luc Vincent et al (US Publication 20080291217 A1, hereinafter Vincent).

As for independent Claim 1, Geise discloses: A computer implemented method, comprising: outputting, for display in a first region of a user interface, an overhead representation of an area (Fig. 35, in the lower part of the region of a user interface, the geo-planar representation 2 is an overhead representation of the area); outputting an interactive control for display on the overhead representation (Fig. 35, the directional indication arrow 70), the interactive control having a position (Fig. 35, the directional indication arrow 70, showing the current position) and a directional orientation (Fig. 35, the directional indication arrow 70, showing the direction advances along the street); outputting, for display in the second region of the user interface, a street view perspective of the area, the street view perspective having a point of view that corresponds to the position and directional orientation of the interactive control (Fig. 35, in the upper part of the region of a user interface, the street view (or a first-person perspective view of the area)); receiving information about a first user input that adjusts the directional orientation of the interactive control by rotating the interactive control ([0130], the opposing arrow directions on the directional bias element allows the view direction to change in a clockwise or counter-clockwise rotation around the geographic origin location coordinates); and updating the street view perspective to track the directional orientation of the interactive control as the interactive control is rotated ([0101] wherein the derived geographic coordinates can show a new location on the map display; [0125] wherein an active map image icon is changed to the new location; [0130], the opposing arrow directions on the directional bias element allows the view direction to change in a clockwise or counter-clockwise rotation around the geographic origin location coordinates; see more details in Vincent). 
Geise discloses the claimed features including interactive map sites allow user to manipulate the geographic extent of the map ([0010]), however, Geise does not seem to expressly disclose updating the street view perspective as the interactive control is rotated, in an analogous art of provide dynamic map views, Vincent disclose: updating the street view perspective to track the directional orientation of the interactive control as the interactive control is rotated (Fig. 3 and [0033], the arrows are selectable by a user by dragging along the street line, one going in each direction that there is another panorama available, these allow the user to navigate up and down the street (i.e., to change the vantage point from which the street is viewed), as the user looks around 360 degrees, the lines and arrows smoothly track the underlying imagery, this allows the user to navigate along the street while looking straight ahead, or while looking to the side of the storefront; [0048], the panorama viewer re-computes the shapes and locations for the viewport elements and renders the viewport; [0077], the road is tilted at an angle; Fig. 7B show the result after a user has selected to pan the panorama to the left, note that the lines/bars that correspond to the roads depicted in the panorama change their orientation as the panorama viewer changes the orientation of the panorama);
Geise and Vincent are in analogous art because they are in the same field of endeavor, provide electrical map data and display different view of map data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Geise using the teachings of Vincent to include updating the field of view in street map view in response to dragging an interactive control. The motivation is to enable user to manage a map view to a panorama view of a specified location, and allow user to select and drag around on the image to look around 360 degrees as suggested by Vincent.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Williamson et al (US Publication 20100123737 A1)	Techniques for Manipulating Panoramas	Abstract
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 9:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171